Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000830
                                                         21-NOV-2014
                                                         11:38 AM

                          SCWC-14-0000830


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


       CONTINENTAL PACIFIC, LLC by their Managing Agent,

                 ELITE PACIFIC PROPERTIES, LLC,

                  Respondent/Plaintiff-Appellee,


                                 vs.


           JOHN WESLEY ERRETT and KAYE ANNE KROEHLER,

               Petitioners/Defendants-Appellants. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-14-0000830; CIV. NO. 1RC13-1-6195)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on

October 20, 2014, is hereby rejected.

          DATED:   Honolulu, Hawai'i, November 21, 2014.

Anthony P. Locricchio,         /s/ Mark E. Recktenwald

for petitioners

                               /s/ Paula A. Nakayama

William L. Goo

for respondent                 /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson